Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application TW107139450 filed in Taiwan on 11/07/2018. 

Response to Amendment
Claims 2 and 4-16 were previously pending. Claims 2, 4, 7, 10, 12 and 14 are amended. Claims 5-6 and 11 are cancelled.
Applicant’s amendments to the claims and the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 11/10/2021.
A complete action on the merits of claims 2, 4, 7-10 and 12-16 follows below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 2, 6-10, 4, 15, 5 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hu (US Patent No. 7,322,087).
Regarding claim 2, Hu teaches (reproduced and annotated Fig. 5 below) a prying tool (abstract: “bearing installing and removing tool; definition of “pry” in Merriam-Webster Dictionary: “to extract, detach”) comprising: a prying end including a first prying member (left side 44A) and a second prying member (right side 44A) pivotally engaged with a main body (main body is interpreted to comprise 46A and 43A, each of the 44A are pivotally connected to 43A of the main body by bolts 45A) of the prying tool, wherein the first and the second prying members are pivotal toward and away from each other (by movement of the bolts 45A and the prying members 44A within the elongate slots 432A), wherein the first prying member has a first claw (left side 441A) and the second prying member has a second claw (right side 441A) respectively, and wherein the first and the second prying members are pivotal between a first configuration in which the first and the second claws are adjacent to each other (when bolts 45A are moved toward each other to point A) and a second configuration in which the first and the second claws are away from each other (when bolts 45A are moved away from each other), and a position restrainer (bolts 45A and 47A) movably disposed on the main body and adapted to engage and disengage from the first and the second prying members for selectively preventing pivotal movement of the first and the second prying members with respect to the main body, wherein the position restrainer is movable between a restraining position (par. 27-28: when bolts 45A are tightened, the prying members are prevented from pivoting around 47A) and a release position (par. 27-28: when bolts 45A are loosened, the prying members pivot around 47A), wherein the first and the second prying members are prevented from pivoting with respect to the main body when the position restrainer is in the restraining position , and wherein the first and the second prying members are allowed to pivot when the position restrainer is in the release position (par. 27-28: when bolts 45A are slightly loosened); each of the first and second prying members has a plurality of engaging portions (two holes on each prying member from which bolts 47A and 45A pass) with which the position restrainer is adapted to engage, wherein the position restrainer is engaged with one of the plurality of engaging portions of the first prying member and one of the plurality of engaging portions of the second prying member when the first and second prying members are prevented from pivoting with respect to the main body (when both bolts 47A and 45A are engaged and 45A are fully tightened).

    PNG
    media_image1.png
    920
    520
    media_image1.png
    Greyscale

Regarding claim 4, Hu teaches (reproduced and annotated Fig. 5 above) the first and second prying members respectively include a first arm and a second arm pivotally engaged with the main body, wherein the first claw extends from the first arm and the second claw extends from the second arm respectively, wherein the first arm and the second arm are adjacent to each other when the first and the second claws are adjacent to each other (as shown above, the claws are fixedly connected to the arms), wherein the main body has a first joining side and a second joining side disposed separately and defines a slot between the first joining side and the second joining side, and wherein the first and the second arms of the first and the second prying members are pivotally engaged with the first joining side and the second joining side and inserted into the slot.
Regarding claim 7, Hu teaches (reproduced and annotated Fig. 5 above) the position restrainer is engaged with a first of the plurality of engaging portions of the first prying member and a first of the plurality of engaging portions of the second prying member when the first and second prying members are in the first configuration (holes where bolts 45A pass are interpreted to be the first of the plurality of engaging portions; when bolts 45A are moved toward each other to point A (first configuration) the position restrainer (bolts 45A and 46A) are engaged with engaging portions (two holes in each of the prying members)).
Regarding claim 8, Hu teaches (reproduced and annotated Fig. 5 above) the first and second prying members respectively include a first arm and a second arm pivotally engaged with the main body, wherein the first claw extends from the first arm and the second claw extends from the second arm respectively, and wherein the first arm and the second arm are adjacent to each other when the first and the second claws are adjacent to each other (claws are fixedly connected to the arms).
Regarding claim 9, Hu teaches (reproduced and annotated Fig. 5 above) the position restrainer is engaged with a second of the plurality of engaging portions of the first prying member and a second of the plurality of engaging portions of the second prying member when the first and second arms are disposed axially (holes where bolts 47A pass are interpreted to be the second of the plurality of engaging portions; when bolts 45A are moved away from each other (second configuration) the .
Regarding claim 10, Hu teaches (reproduced and annotated Fig. 5 above) each of the plurality of engaging portions of the first prying member and the plurality of engaging portions of the second prying member is in a form of a recess (see recesses/holes from which 47A and 45A pass).
Regarding claim 15, Hu teaches (reproduced and annotated Fig. 5 above) a position limiter (bolts 45A) disposed between the first and the second prying members, wherein the position limiter has a first end (side shown in Fig. 5) connected to the first joining side and a second end connected to the second joining side and is inserted in an orifice (longitudinal slots 432A) of the main body, and wherein the orifice extends into the first and the second joining sides.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Embodiment of Fig. 5 of Hu shows the arms are connected to the claws at sharp edges without curved portions.
Embodiment of Fig. 8 (reproduced and annotated below) of Hu shows the arms connected to the claws through curved portions.

    PNG
    media_image2.png
    421
    575
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use curved portions for connection of claws to the arms to reduce stress concentration at joints and therefore breakage.

Allowable Subject Matter
Claims 12-14 are allowed.
Claim 12 is allowed for disclosing “the position restrainer is adapted to be operably moved by a controller, wherein the position restrainer and the controller are connected together by a link”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 12 is Hu.
Hu teaches (reproduced and annotated Fig. 5 above) a prying tool abstract: “bearing installing and removing tool; definition of “pry” in Merriam-Webster Dictionary: “to extract, detach”) comprising: a prying end including a first prying member (left side 44A) and a second prying member (right side 44A) pivotally engaged with a main body (main body is interpreted to comprise 46A and 43A, each of the 44A are pivotally connected to 43A of the main body by bolts 45A) of the prying tool, wherein the first and the second prying members are pivotal toward and away from each other (by , wherein the first prying member has a first claw (left side 441A) and the second prying member has a second claw (right side 441A) respectively, wherein the first and the second prying members are pivotal between a first configuration in which the first and the second claws are adjacent to each other (when bolts 45A are moved toward each other to point A) and a second configuration in which the first and the second claws are away from each other when bolts 45A are moved away from each other), wherein the first and second prying members respectively include a first arm and a second arm pivotally engaged with the main body, wherein the first claw extends from the first arm and the second claw extends from the second arm respectively (claws are fixedly connected to end of the arms), wherein the first arm and the second arm are adjacent to each other when the first and the second claws are adjacent to each other (claws are fixedly connected to end of the arms), and wherein the prying tool comprising a position restrainer (bolts 45A and 47A)  movably disposed on the main body and adapted to engage and disengage from the first and the second prying members for selectively preventing pivotal movement of the first and the second prying members with respect to the main body, wherein the position restrainer is movable between a restraining position (par. 27-28: when bolts 45A are tightened, the prying members are prevented from pivoting around 47A) and a release position (par. 27-28: when bolts 45A are loosened, the prying members pivot around 47A; when release bolts 45A are completely removed the prying members freely rotate), wherein the first and the second prying members are prevented from pivoting with respect to the main body when the position restrainer is in the restraining position (par. 27-28: when bolts 45A are fully tightened), and wherein the first and the second prying members are allowed to pivot when the position restrainer is in the release position (par. 27-28: when bolts 45A are slightly loosened; when release bolts 45A are completely removed the prying members freely rotate); the position restrainer is adapted to move in and out of a first hole of the main body, and wherein the position restrainer is moved in the first hole when in the restraining position and is moved out the first hole when in the release position (as stated above, 45A can be completely removed to allow the prying members to be released and freely rotate); but Hu does not teach the position restrainer and the controller being connected together by a link. 
Claims 13-14 are allowed due to dependency on allowed claim 12.

Response to Arguments
Applicant’s arguments with respect to amended claims 2 on the grounds that in device of Hu, “the prying members will detach from the main body if the pivots 47 are disengaged from the prying members 44A” are fully considered, but are not persuasive. Because applicant has not further limited the engagement and disengagement limitations and as stated in rejection of the claims above, examiner has interpreted restraining position to be “when bolts 45A are tightened, the prying members are prevented from pivoting around 47A” as stated in par. 27-28 and examiner has interpreted the release position to be “when bolts 45A are loosened, the prying members pivot around 47A” as stated in par. 27-28.
Applicant’s arguments with respect to amended claims 2 on the grounds that Hu does not disclose “when the first and the second prying members are prevented from pivoting with respect to the main body, the restrainer in the restraining position is engaged partially in one of engaging portions of the first prying member and partially in one of the engaging portions of the second prying member” are fully considered, but are not persuasive. Because this limitation is not fully claimed. Also examiner has interpreted plurality of engaging portions to be two holes on each prying member from which bolts 47A and 45A pass; pivotal prevention to be when both bolts 47A and 45A are engaged and 45A are fully tightened and release position to be when bolts 45A are loosened, so that the prying members can pivot around 47A.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723